Citation Nr: 1734050	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1960 to October 1962.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  This case was remanded in March 2017 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss disability was not incurred in service, manifested within one year of service, and is otherwise not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran's representative previously contended that the Veteran should be afforded a VA examination for hearing loss.  The Veteran was subsequently afforded an April 2017 VA examination pursuant to March 2017 Board remand directives.

II. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  Certain chronic diseases, which includes sensorineural hearing loss, which is an organic disease of the nervous system, may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

The Veteran contends that he suffers from a current, bilateral hearing loss disability incurred in or caused by service.  Based on the record, the Veteran was exposed to artillery and small arms acoustic trauma while in service.  

The Veteran's most recent audiometric findings demonstrate hearing loss disability for VA purposes.  The Veteran was afforded an April 2017 VA examination that yielded the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
45
45
55
LEFT
50
35
45
55
55

The Veteran posted speech recognition scores of 92% and 94% of the right and left ear, respectively.

The record thus presents in-service acoustic trauma and a current bilateral hearing loss disability, and the question of nexus remains.  The April 2017 VA examiner opined it less likely than not that the Veteran's bilateral hearing loss disability was due to service based on the Veteran's normal hearing values upon departure from service.  

A separate, February 2014 VA examiner also opined the Veteran's hearing loss disability was not due to service based on normal hearing thresholds upon discharge. While the February 2014 VA examination was based only on review of service treatment records and a telephone interview with the Veteran-and thereby became the impetus for the Board's March 2017 remand-the examination nevertheless assumed and contemplated a current hearing loss disability.  Consequently, the February 2014 examination, while inadequate and nonprobative for ascertaining a current hearing loss disability, nevertheless remains probative for the purpose of factual determinations as to a nexus between the Veteran's current hearing loss disability and service.

The Veteran's September 1962 end of service audiometric testing reflects the following values:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
20
10
10

15

The Board notes that audiometric testing results taken prior to January 1, 1967 where no audiometric standard is indicated should be presumed as conducted according to American Standards Association (ASA) standards.  Application of appropriate conversion metrics to currently used International Standards Organization - American National Standards Institute (ISO-ANSI) standards yield the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10

20
LEFT
35
20
20

20

As seen above, none of the frequencies presents an auditory threshold of 40 decibels or greater, and neither ear presents auditory thresholds of 26 decibels or greater in at least three frequencies.  Thus, even when accounting for appropriate conversion principles, the record does not demonstrate a hearing loss disability upon departure from service.  A June 2015 addendum opinion to the February 2014 VA examination confirmed that, when converted to ISO-ANSI units, the September 1962 exit examination did not demonstrate a hearing loss disability for VA purposes.  Nevertheless, the audiologist noted a mild degree of bilateral hearing loss at the 500 Hertz frequency, but stated that mild hearing loss at 500 Hertz is not consistent with noise exposure.

While pure tone threshold values are absent from the Veteran's entry examination, the Veteran presented hearing within normal limits upon his exit examination.  Therefore, contentions as to whether the Veteran experienced an audiometric threshold shift in service can only be speculative, and are probatively outweighed by objective evidence demonstrating hearing within normal limits upon departure from service.  The Board notes the representative's contention that the Veteran scored 15/15 on the Whisper Voice test on his entry examination.  Unfortunately, a Whisper Voice Test was not conducted upon exit, thereby disallowing appropriate comparison, and further, the Whisper Voice test is not a regulatory prescribed determinant of a hearing loss disability.  Additionally, the Veteran affirmed that he had no issues with hearing in his separation examination.

The Board acknowledges the Veteran's contentions concerning the origin of his hearing loss disability, and that he is competent to allege to the symptoms of such.  Nevertheless, the Veteran cannot proffer competent medical evidence as to the nature and etiology of his hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board, in weighing all evidence of record, must in this case consider the multiple, negative nexus opinions and in-service records as preponderating against the Veteran's lay contentions.

Furthermore, while sensorineural hearing loss is a chronic disease for VA purposes, a hearing loss disability was not diagnosed in service, manifested to a compensable degree within one year of service, and the record thereby fails to demonstrate continuity of symptomatology.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Consequently, service connection is unavailable on a presumptive basis for a chronic disease.

In light of the foregoing, the Board finds the evidence to preponderate against the Veteran's claim for entitlement to service connection for bilateral hearing loss disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


